ENTERGY CORPORATION SERVICE RECOGNITION PROGRAM
FOR NON-EMPLOYEE OUTSIDE DIRECTORS
(As Amended and Restated Effective January 1, 2009)
 

On October 29, 1999, the Board of Directors of Entergy Corporation approved,
authorized, and adopted certain changes to this Entergy Corporation Service
Recognition Program for Non-Employee Outside Directors (the "Program") that were
incorporated into an amendment and restatement of the Program, which was
effective January 1, 2000.



In December 2005, the Board of Directors of Entergy Corporation approved the
adoption of Amendment No. 1 to the Program which provided payment elections with
respect to all amounts deferred under this Program in accordance with Internal
Revenue Service Notice 2005-1, Q&A-19(c) and related Proposed Treasury
Regulations under Internal Revenue Code Section 409A.

The Program is hereby further amended and restated effective January 1, 2009 to
implement changes required pursuant to and consistent with section 409A of the
Internal Revenue Code ("Code") for amounts deferred on or after January 1, 2005.
Amounts deferred prior to January 1, 2005 shall be administered under this
Program as amended and restated, provided that, such amounts shall remain
excluded from the requirements of, and potential adverse consequences associated
with, section 409A to the extent permissible for amounts deferred on or before
December 31, 2004.



Between January 1, 2005 and December 31, 2008 the Program has been operated in
accordance with transition relief established by the Treasury Department and
Internal Revenue Service under Code section 409A. This amendment and restatement
is adopted in conformity with final regulations under section 409A issued by the
Treasury Department on April 10, 2007 and effective January 1, 2009.

PURPOSE

The Program identifies those non-employee Outside Directors who are eligible for
recognition for their service on the Entergy Corporation Board, sets forth the
terms and conditions of the Program, and establishes the commencement date for
receipt of benefits under the Program.

ARTICLE I

DEFINITIONS

The following terms shall have the meaning hereinafter indicated unless
expressly provided herein to the contrary:



"Administrator" shall mean the Senior Vice-President, Human Resources and
Administration for Entergy Services, Inc.



"Cause" shall mean:

> >  a. a material violation by the Outside Director of any agreement with
> >     Entergy Corporation or the Entergy Corporation Board of Directors to
> >     which he is a party;
> >     
> >     
> > 
> >  b. a material violation of the director relationship existing between the
> >     Outside Director and the Entergy Corporation Board of Directors at the
> >     time, including, without limitation, breach of confidentiality, moral
> >     turpitude, theft or defalcation; and
> >     
> >     
> > 
> >  c. a material failure by the Outside Director to perform the services
> >     required by him by any agreement with Entergy Corporation or the Entergy
> >     Corporation Board of Directors to which he is a party, or, if there is
> >     no such agreement, a material failure by the Outside Director to perform
> >     the reasonable customary services of a director.

 3. "Change in Control" shall mean:

>  a. the purchase or other acquisition by any person, entity or group of
>     persons, acting in concert within the meaning of Sections 13(d) or 14(d)
>     of the Securities Exchange Act of 1934 ("Act"), or any comparable
>     successor provisions, of beneficial ownership (within the meaning of Rule
>     13d-3 promulgated under the Act) of twenty-five percent (25%) or more of
>     either the shares of common stock outstanding immediately following such
>     acquisition or the combined voting power of Entergy Corporation's voting
>     securities entitled to vote generally and outstanding immediately
>     following such acquisition, other than any such purchase or acquisition in
>     connection with a Non-CIC Merger (defined in subsection (b) below);
> 
>     the consummation of a merger or consolidation of Entergy Corporation, or
>     any direct or indirect subsidiary of Entergy Corporation with any other
>     corporation, other than a Non-CIC Merger, which shall mean a merger or
>     consolidation immediately following which the individuals who comprise the
>     Board of Directors of Entergy Corporation immediately prior thereto
>     constitute at least a majority of the Board of Directors of Entergy
>     Corporation, or the board of directors of the entity surviving such merger
>     or consolidation, or the board of directors of any parent thereof (unless
>     the failure of such individuals to comprise at least such a majority is
>     unrelated to such merger or consolidation);
> 
>     the stockholders of Entergy Corporation approve a plan of complete
>     liquidation or dissolution of Entergy Corporation or there is consummated
>     an agreement for the sale or disposition by Entergy Corporation of all or
>     substantially all of Entergy Corporation's assets; or
> 
>     any change in the composition of the Board of Directors of Entergy
>     Corporation such that during any period of two consecutive years,
>     individuals who at the beginning of such period constitute the Board of
>     Directors of Entergy Corporation and any new director (other than a
>     director whose initial assumption of office is in connection with an
>     actual or threatened election contest, including but not limited to a
>     consent solicitation, relating to the election of directors of Entergy
>     Corporation) whose appointment or election by the Board of Directors of
>     Entergy Corporation or nomination for election by Entergy Corporation's
>     stockholders was approved or recommended by a vote of at least two-thirds
>     (2/3) of the directors then still in office who either were directors on
>     the Effective Date or whose appointment, election or nomination for
>     election was previously so approved or recommended, cease for any reason
>     to constitute at least a majority thereof.

Provided, however, that no Change in Control shall be deemed to occur solely by
virtue of (1) the insolvency or bankruptcy of Entergy Corporation; or (2) the
transfer of assets of Entergy Corporation to an affiliate of Entergy
Corporation, provided such affiliate assumes the obligations of the Program and
agrees to continue uninterrupted the rights of the Participants under the
Program; or (3) the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Entergy Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Entergy
Corporation immediately following such transaction or series of transactions.

>  4. "Change in Control Period" shall mean the period commencing on the date of
>     a Potential Change in Control and ending twenty-four (24) calendar months
>     following a Change in Control.

 5. "Claims Administrator" shall mean the Administrator or its delegee
    responsible for administering claims for benefits under the Program.
 6. "Claims Appeal Administrator" shall mean the Administrator or its delegee
    responsible for administering appeals from the denial or partial denial of
    claims for benefits under the Program.

    "Disability" shall mean a physical or mental condition of an Outside
    Director, which, based on evidence satisfactory to the Administrator, and in
    the opinion of the Administrator, renders such Outside Director unfit to
    perform his duties as a director. Evidence may include medical evidence or
    that the Outside Director qualifies for disability benefits from Social
    Security Administration.

 7. "Effective Date" shall mean January 1, 2009.

    "Entergy Common Stock" shall mean Common Stock of Entergy Corporation, par
    value $.01 per share.

    "Entergy Corporation Board" shall mean the Board of Directors of Entergy
    Corporation or its predecessor corporation.

    "Equity Unit" shall mean the phantom market value equivalent of one (1)
    share of Entergy Common Stock. Equity Units do not represent actual shares
    of Entergy Common Stock and no shares of actual Entergy Common Stock are
    purchased or acquired under this Program.

    "Key Employee" means one of the following (a) an officer of the Entergy
    Corporation having annual compensation greater than $145,000 (adjusted for
    inflation pursuant to section 416(i) of the Code and limited to the top 50
    Employees), (b) a five percent owner of Entergy Corporation, or (c) a one
    percent owner of Entergy Corporation having annual compensation from Entergy
    Corporation of more than $150,000, subject to such other determinations made
    in the discretion of the Administrator, in a manner consistent with the
    regulations issued under section 409A of the Code.

    "Outside Director" shall mean a non-employee outside director who: (a)
    becomes Separated from the Entergy Corporation Board on or after May 1,
    1996; and (b) has a minimum of five years of service on either the Entergy
    Corporation Board or a Subsidiary Board, except that service on a Subsidiary
    Board includes only such service as preceded a non-employee outside
    director's appointment to the Entergy Corporation Board and is included only
    if such outside director becomes an outside director on the Entergy
    Corporation Board.

 8. "Potential Change in Control" shall be deemed to have occurred if the event
    set forth in any one of the following paragraphs shall have occurred:

>  a. Entergy Corporation or any affiliate or subsidiary company enters into an
>     agreement, the consummation of which would result in the occurrence of a
>     Change in Control; or
> 
>     the Board of Directors adopts a resolution to the effect that, for
>     purposes of this Program, a Potential Change in Control has occurred; or
> 
>     Entergy Corporation or any affiliate or subsidiary company or any person
>     or entity publicly announces an intention to take or to consider taking
>     actions which, if consummated, would constitute a Change in Control; or
> 
>     any person or entity becomes the beneficial owner (as that term is defined
>     in Rule 13d-3 under the Securities Exchange Act of 1934, as amended from
>     time to time), either directly or indirectly, of securities of Entergy
>     Corporation representing twenty percent (20%) or more of either the then
>     outstanding shares of common stock of Entergy Corporation or the combined
>     voting power of Entergy Corporation's then outstanding securities (not
>     including in the calculation of the securities beneficially owned by such
>     person or entity any securities acquired directly from Entergy Corporation
>     or its affiliates).

"Separation" shall mean the occurrence of any of the following events: (a) the
Outside Director's voluntary resignation from, or failure to be re-elected to,
the Entergy Corporation Board; (b) the inability of the Outside Director to seek
re-election by reason of having attained age 72 as described in Section 5.03;
(c) the Outside Director's Disability; (d) the Outside Director's involuntary
removal from the Entergy Corporation Board, including the Outside Director's
voluntary or involuntary termination from the Entergy Corporation Board under
Section 3.08, or (e) the Outside Director's death. An eligible Outside Director
shall be considered "Separated" from the Entergy Corporation Board on his or her
last day of service as an Outside Director on the Entergy Corporation Board for
any of the reasons set forth in this Section 1.15. Notwithstanding the
foregoing, a Separation shall not be deemed to occur under the Program unless
the event (other than death) also qualifies as a "separation from service"
within the meaning of section 409A of the Code.

"Subsidiary Board" shall mean the board of directors of any corporation 80% or
more of whose stock (based on voting power) or value is owned, directly or
indirectly, by Entergy Corporation and any partnership or trade or business
which is 80% or more controlled, directly or indirectly, by Entergy Corporation.

ARTICLE II

PARTICIPATION

    

 1. Eligible Participants. Except as otherwise provided in Section 3.08, only
    Outside Directors are eligible for benefits under the Program. For purposes
    of determining whether a non-employee outside director meets the eligibility
    criteria of the Program as set forth in Section 1.13, service on a
    Subsidiary Board shall include service on the Board of Directors of Entergy
    Gulf States, Inc., or its predecessor.

    

 2. Former Directors Not Eligible. All former eligible directors who separated
    from the Entergy Corporation Board or any Subsidiary Board prior to May 1,
    1996 shall continue to be governed by the terms of the program for outside
    directors as in effect immediately prior to May 1, 1996. Any former eligible
    director who separated from the Entergy Corporation Board or any Subsidiary
    Board prior to May 1, 1996, or who is covered under the prior program for
    outside directors shall not be eligible to receive any benefits described
    under this Program. Except as otherwise provided in Section 3.08 in the
    event of a Change in Control, this Program provides Separation benefits only
    for Outside Directors who serve on, and subsequently Separate from, the
    Entergy Corporation Board. Outside Directors will receive benefits for
    service (on the Entergy Corporation Board and, prior thereto, on a
    Subsidiary Board) only under this Program.



>  3. Effective Date. The original effective date of this Program was May 1,
>     1996; provided, however, that in determining the grant of Equity Units and
>     dividend equivalent rights to eligible Outside Directors pursuant to
>     Sections 3.01 and 3.03, respectively, all years of service that the
>     Outside Director may have on the Entergy Corporation Board (or on a
>     Subsidiary Board prior to joining the Entergy Corporation Board) shall be
>     included in such determination. The effective date of this amendment and
>     restatement of the Program is January 1, 2009.

ARTICLE III

BENEFITS

 1. Service Recognition Awards. Subject to Section 5.02, eligible Separated
    Outside Directors receive 800 Equity Units multiplied times the number of
    years of service such eligible Separated Outside Director served on the
    Entergy Corporation Board (or prior thereto on a Subsidiary Board, including
    the Board of Directors of Entergy Gulf States, Inc., or its predecessor)
    through the date of his Separation from the Entergy Corporation Board. If
    the Outside Director serves for a portion of a year, then only a prorated
    portion of the 800 Equity Units shall be awarded based on the portion of
    such year he served on the Entergy Corporation Board (or prior thereto on a
    Subsidiary Board, including the Board of Directors of Entergy Gulf States,
    Inc., or its predecessor). Except for the survivor's benefits described
    under Section 3.07, eligible Outside Directors shall not vest in any
    benefits hereunder unless and until the date on which they are Separated
    from the Entergy Corporation Board.



 2. Concurrent Service. For purposes of calculating years of service under the
    Program, Entergy Corporation directors will receive credit for any prior
    years of service as a Subsidiary Board director, unless service on the
    Subsidiary Board was concurrent with service on the Entergy Corporation
    Board, in which case credit during such concurrent service period will be
    given for years of service on the Entergy Corporation Board only.

    

 3. Dividend Equivalent Rights. If Entergy Corporation declares one or more cash
    dividends respecting Entergy Common Stock to holders of record as of a date
    or dates occurring on or after the effective date of this Program, an
    eligible Outside Director shall receive a credit to his account as
    established under this Program equal in value to the cash dividend paid to a
    holder of record for each share of Entergy Common Stock multiplied times the
    number of undistributed Equity Units that such eligible Outside Director has
    accumulated under the Program based on the formula described in Section 3.01
    through such record date based on whole years of service on the Entergy
    Corporation Board (or prior whole years of service on a Subsidiary Board,
    including the Board of Directors of Entergy Gulf States, Inc., or its
    predecessor) through such record date.

    

 4. Payment of Benefits. Commencing on the first day of the month next following
    an eligible Outside Director's Separation from the Entergy Corporation
    Board, and thereafter for the four consecutive anniversary dates of such
    date (the "Annual Installment Dates"), the eligible Separated Outside
    Director shall be entitled to receive an annual installment payment, as
    hereinafter determined, based on accumulated Equity Units described in
    Section 3.01 and dividend equivalent rights described in Section 3.03.
    Except as provided in the event of death, the five annual installments
    represent the minimum or earliest payment schedule. An eligible Outside
    Director shall have no right to demand payment of benefits any sooner than
    permitted under this schedule. The payment of benefits shall be subject to
    the following:



> >  a. Each annual installment shall be made within thirty (30) days after the
> >     applicable Annual Installment Date. In general, each annual installment
> >     represents a proportionate share of the remaining accumulated cash value
> >     of Equity Units and dividend equivalent rights accrued by the Outside
> >     Director based on the number of remaining annual installments to be
> >     paid. For instance, at Separation, the first annual installment shall
> >     equal 20% of the total cash value of the accumulated Equity Units and
> >     dividend equivalent rights. In the second installment, 25% of the total
> >     cash value of the remaining accumulated Equity Units and dividend
> >     equivalent rights is payable. In the third installment, 33 1/3% of the
> >     total cash value of the remaining accumulated Equity Units and dividend
> >     equivalent rights is payable. In the fourth installment, 50% of the
> >     total cash value of the remaining accumulated Equity Units and dividend
> >     equivalent rights is payable. In the fifth and final installment, the
> >     total cash value of the remaining accumulated Equity Units and dividend
> >     equivalent rights is distributed.
> > 
> >  b. The amount of each such annual installment payment shall be credited
> >     against the Outside Director's remaining accumulated Equity Units and
> >     dividend equivalent rights in accordance with an irrevocable written
> >     election made by the Outside Director no later than December 31, 2008.
> >     Such election shall specify that each annual installment will be
> >     credited against the Outside Director's accumulated Equity Units and
> >     dividend equivalent rights in accordance with one of the following
> >     choices: (1) first against all accumulated dividend equivalent rights
> >     and then against accumulated Equity Units; (2) first against all
> >     accumulated Equity Units and then against accumulated dividend
> >     equivalent rights; or (3) pro-rata against remaining accumulated Equity
> >     Units and dividend equivalent rights, based on the value of each as of
> >     the close of business on the last business day immediately preceding the
> >     applicable Annual Installment Date. If no election in this regard is
> >     made by the Outside Director prior to his initial Annual Installment
> >     Date, then the amount of each such annual installment shall be credited
> >     in accordance with choice (3) above.
> > 
> >     Each annual installment shall be paid in the form of cash based upon the
> >     closing price of Entergy Common Stock on the New York Stock Exchange as
> >     of the close of business on the last business day immediately preceding
> >     the applicable Annual Installment Date. No participation or payment
> >     under this Program shall be in the form of actual shares of Entergy
> >     Common Stock. Subject to Section 3.07, all installments payable under
> >     this Program shall cease upon the distribution of all five installments.
> >     If the Outside Director dies after Separation from the Entergy
> >     Corporation Board, but before all five installments have been paid, the
> >     Outside Director's remaining unpaid accrued benefits under this Program
> >     (based on the closing price of Entergy Common Stock on the New York
> >     Stock Exchange as of the close of business on the last business day
> >     occurring immediately preceding the Outside Director's death) shall be
> >     paid in a lump sum, within thirty (30) days after the date of his death,
> >     to his designated beneficiary on file with the Secretary to the Entergy
> >     Corporation Board or, in the absence of any such named beneficiary, to
> >     the estate of the Outside Director.
> > 
> >     Notwithstanding the foregoing, an eligible Outside Director may, at
> >     least one year prior to Separation from the Entergy Corporation Board
> >     and subject to consent from Entergy Corporation, execute a written
> >     deferral election under which the commencement of the five annual
> >     installments under this Program may be irrevocably deferred for a fixed
> >     number of years, equal to at least five years but not to exceed fifteen
> >     (15) years from the date of such Outside Director's Separation from the
> >     Entergy Corporation Board. If the Outside Director executes such a
> >     deferral election, Separates and subsequently dies prior to the deferred
> >     commencement date for the installments, the survivor's benefit
> >     provisions described in Section 3.07 shall apply.

 5. Other Benefits.

    Life Insurance - Eligible Outside Directors of the Entergy Corporation Board
    who have at least 10 years of service will continue to receive $25,000 of
    life insurance coverage after Separation at no cost to the Outside Director.

    

 6. Adjustments Upon Changes in Capitalization. The service recognition awards
    described under Sections 3.01 and 3.03, respectively, shall be subject to
    adjustment as deemed necessary by the Entergy Corporation Board to avoid
    dilution or enlargement of the value of the Equity Units or dividend
    equivalent rights hereunder, including adjustments made necessary to avoid
    dilution or enlargement of such rights hereunder resulting from changes in
    the Entergy Common Stock by reason of stock dividends, stock splits,
    recapitalizations, mergers, consolidations, combinations or exchanges of
    shares, separations, reorganizations, liquidations and the like. Any such
    determination by the Entergy Corporation Board shall be binding.

    

 7. Death While In Active Service on the Board. If an Outside Director dies
    while serving on the Entergy Corporation Board, all benefits payable under
    the Program shall be paid in a lump sum to the beneficiary named by the
    Outside Director, or, in the absence of a named beneficiary, to the estate
    of the Outside Director as soon as administratively practicable following
    the Participant's death or a later date within the same taxable year as the
    Participant's death or, if later, by the 15th day of the third month
    following the Participant's death. A beneficiary designation shall be
    effective only if in writing, signed by the Outside Director and filed with
    the Secretary of the Entergy Corporation Board prior to the death of the
    Outside Director.

    

 8. Change in Control.

>  a. Notwithstanding anything stated herein to the contrary, if there should
>     occur a Change in Control and if, within the Change in Control Period, an
>     Outside Director (which solely for purposes of this Section 3.08 shall
>     also include any outside director of the Entergy Corporation Board who
>     satisfies all of the requirements of Section 1.13 except the 5-year
>     eligibility requirement) is involuntarily terminated from the Entergy
>     Corporation Board or otherwise loses his status as an outside director on
>     the Entergy Corporation Board for reasons other than for Cause within the
>     Change in Control Period, such Outside Director shall fully vest in, and
>     have a nonforfeitable right to, all benefits accrued under the Program (or
>     that would have accrued under the Program if the outside director were not
>     subject to the 5-year eligibility requirement of Section 1.13) as of the
>     date of any such termination, and no amendment or termination of the
>     Program shall reduce such vested accrued benefit. In any such event, the
>     Outside Director may commence his or her benefits hereunder without the
>     consent of Entergy Corporation or its successor as of the first day of the
>     month next following his or her termination or Separation from the Entergy
>     Corporation Board. Any termination of the Outside Director from the
>     Entergy Corporation Board within the Change in Control Period, whether
>     voluntarily or involuntarily, may, at the Outside Director's sole
>     discretion, be deemed a Separation hereunder.
> 
>     Notwithstanding any provision of this Program to the contrary, any
>     amendment to, or termination of, the Program following a Change of Control
>     shall not reduce the level of benefits accrued under this Program (or the
>     level of benefits that would have accrued under the Program if the outside
>     director were not subject to the 5-year eligibility requirement of Section
>     1.13) through the date of any such amendment or termination. In no event
>     shall an Outside Director's benefit accrued under this Program following a
>     Change of Control be less than the benefit accrued by such Outside
>     Director under this Program (or the benefit that would have accrued under
>     the Program if the outside director were not subject to the 5-year
>     eligibility requirement of Section 1.13) immediately prior to the Change
>     of Control Period.
> 
>     Nothing stated herein shall prohibit Entergy Corporation from adopting or
>     establishing a trust or other means for funding any obligations created
>     hereunder provided, however, any and all rights that any such Outside
>     Directors shall have with respect to any such trust or other fund shall be
>     governed by the terms thereof. Notwithstanding the foregoing, no
>     contributions shall be made to such a trust during any "restricted period"
>     within the meaning of section 409A(b)(3) of the Code.
> 
>     Unless prohibited by Section 3.08(c) hereof, within thirty (30) days
>     following the date of a Change of Control, Entergy Corporation shall make
>     a single irrevocable lump sum contribution to the Trust for Deferred
>     Payments of Entergy Corporation and Subsidiaries ("Trust") pursuant to the
>     terms and conditions described in such Trust. Such contribution shall be
>     in an amount equal to the total benefits accrued by the eligible Outside
>     Directors and their beneficiaries under the Program (or the benefits that
>     would have accrued under the Program if the outside director were not
>     subject to the 5-year eligibility requirement of Section 1.13) through the
>     date of any such Change of Control. If an Outside Director shall continue
>     to serve as an Outside Director on the Entergy Corporation Board after a
>     Change of Control, an additional amount shall be contributed by Entergy
>     Corporation to the Trust each calendar year, if necessary, in order to
>     maintain a lump sum amount credited to Entergy Corporation's Program
>     account under the Trust that is equal to the total unpaid benefits accrued
>     by the Outside Directors (including the total unpaid benefits that would
>     have accrued under the Program if the outside director were not subject to
>     the 5-year eligibility requirement of Section 1.13) as of the end of each
>     applicable calendar year. Notwithstanding the foregoing sentence and this
>     subsection to the contrary, Entergy Corporation may make contributions to
>     the Trust prior to a Change of Control in such amounts as it shall
>     determine in its complete discretion. The Trust is intended as a "grantor"
>     trust under the Internal Revenue Code and the establishment and funding of
>     such Trust is not intended to cause Outside Directors to realize current
>     income on amounts contributed thereto, and the Trust shall be so
>     interpreted.

>  9. Required Six-Month Delay for Certain Distributions. Notwithstanding the
>     foregoing, no

distributions may be paid to an Outside Director within six months following the
Outside Director's Separation, if the Outside Director is a "specified employee"
within the meaning of Code section 409A at the time of Separation. For this
purpose, specified employee generally means a Key Employee of Entergy
Corporation at a time when Entergy Corporation or any member of a controlled
group of corporations that includes Entergy Corporation is publicly traded on an
established securities market whether inside or outside the United States.
Whether an individual is a specified employee shall be determined by the
Administrator under rules established in regulations under Code section 409A and
such determination shall be final and binding. Any payments that are delayed
pursuant to this Section 3.09 shall be paid in full immediately after the
six-month required delay period ends.

ARTICLE IV

PROGRAM ADMINISTRATION

    

 1. Administration of the Program. The Senior Vice-President, Human Resources
    and Administration for Entergy Services, Inc. is the Administrator of this
    Program and is responsible for its interpretation and maintenance. The
    Administrator shall operate and administer the Program and, as such, shall
    have the authority as Administrator to exercise the powers and discretion
    conferred on it by the Program, including the right to delegate any function
    to a specified person or persons.

    Board Approval. The Entergy Corporation Board must approve any deviations
    from this Program relating to the amount of compensation or benefits of
    Outside Directors.
    
    
    
    Powers of the Administrator. The Administrator and any of its delegees shall
    administer the Program in accordance with its terms and shall have all
    powers, authority, and discretion necessary or proper for such purpose. In
    furtherance of this duty, the Administrator shall have the sole and
    exclusive power and discretion to make factual determinations, construe and
    interpret the Program, including the intent of the Program and any
    ambiguous, disputed or doubtful provisions of the Program. All findings,
    decisions, or determinations of any type made by the Administrator,
    including factual determinations and any interpretation or construction of
    the Program, shall be final and binding on all parties and shall not be
    disturbed unless the Administrator's decisions are arbitrary and capricious.
    The Administrator shall be the sole judge of the standard of proof required
    in any claim for benefits and/or in any question of eligibility for a
    benefit. By way of example, the Administrator shall have the sole and
    exclusive power and discretion:

>  a. to adopt such rules and regulations as it shall deem desirable or
>     necessary for the administration of the Program on a consistent and
>     uniform basis;
> 
>     to interpret the Program including, without limitation, the power to use
>     Administrator's sole and exclusive discretion to construe and interpret
>     (1) the Program, (2) the intent of the Program, and (3) any ambiguous,
>     disputed or doubtful provisions of the Program;
> 
>     to determine all questions arising in the administration of the Program
>     including, but not limited to, the power and discretion to determine
>     rights or eligibility of any claimant to receive benefits under the
>     Program;
> 
>     to require such information as the Administrator may reasonably request
>     from any Participant or claimant as a condition for receiving any benefit
>     under the Program;
> 
>     to grant and/or deny any and all claims for benefits, and construe any and
>     all issues of Program interpretation and/or fact issues relating to
>     eligibility for benefits;
> 
>     to compute the amount and determine the manner and timing of any benefits
>     payable under the Program;
> 
>     to execute or deliver any instrument or make any payment on behalf of the
>     Program;
> 
>     to employ one or more persons to render advice with respect to any of the
>     Administrator's responsibilities under the Program;
> 
>     to direct all payments that shall be made pursuant to the terms of the
>     Program; and
> 
>     to make findings of fact, to resolve disputed fact issues, and to make
>     determinations based on the facts and evidence contained in the
>     administrative record developed during the claims review procedure.

For any acts not specifically enumerated above, when applying, construing, or
interpreting any and all Program provisions and/or fact questions presented in
claims for benefits, the Administrator shall have the same discretionary powers
as enumerated above.

The Plan is intended to satisfy the requirements of section 409A of the Code and
the Administrator shall interpret the Plan and exercise the power and discretion
conferred under the Plan in a manner that is at all times consistent with the
requirements of Code section 409A.

 4. Reliance on Reports and Certificates. The Administrator may rely
    conclusively upon all tables, valuations, certificates, opinions and reports
    furnished by an actuary, accountant, counsel or other person who may from
    time to time be employed or engaged for such purposes.

    

 5. Claims Administration. The Administrator may appoint and, in its sole
    discretion, remove a Claims Administrator and/or Claims Appeal Administrator
    to administer claims for benefits under the Program in accordance with its
    terms, and such delegees shall have all powers, authority, and discretion
    necessary or proper for such purpose. In the absence of such appointment,
    the Administrator shall be the Claims Administrator and Claims Appeal
    Administrator.

    

 6. Filing Benefit Claims. Any claim asserting entitlement to a benefit under
    the Program must be asserted within 90 days after the event giving rise to
    the claim by sending written notice of the claim to the Claims
    Administrator. The written notice of the claim must be accompanied by any
    and all documents, materials, or other evidence allegedly supporting the
    claim for benefits. If the claim is granted, the claimant will be so
    notified in writing by the Claims Administrator.

    

 7. Denial or Partial Denial of Benefit Claims. If the Claims Administrator
    denies a claim for benefits in whole or part, the Claims Administrator shall
    notify the claimant in writing of the decision within 90 days after the
    claim has been received by the Claims Administrator. In the Claim
    Administrator's sole discretion, the Claims Administrator may extend the
    time to decide the claim for an additional 90 days, by giving written notice
    of the need for such an extension any time prior to the expiration of the
    initial 90 day period. The Claims Administrator, in its sole discretion,
    reserves the right to request specific information from the claimant, and
    reserves the right to have the claimant examined or tested by person(s)
    employed or compensated by the Program. If the claim is denied or partially
    denied, the Claims Administrator shall provide the claimant with written
    notice stating:

> >  a. the specific reasons for the denial of the claim (including the facts
> >     upon which the denial was based) and reference to any pertinent Program
> >     provisions on which the denial is based;
> > 
> >     (b) if applicable, a description of any additional material or
> >     information necessary for claimant to perfect the claim and an
> >     explanation of why such material or information is necessary; and
> >     
> >     
> >     
> >     (c) an explanation of the claims review appeal procedure including the
> >     name and address of the person or committee to whom any appeal should be
> >     directed.

 8.  Appeal of Claims That Are Denied or Partially Denied. The claimant may
     request review of the Claims Administrator's denial or partial denial of a
     claim for Program benefits. Such request must be made in writing within 60
     days after claimant has received notice of the Claims Administrator's
     decision and shall include with the written request for an appeal any and
     all documents, materials, or other evidence which claimant believes
     supports his or her claim for benefits. The written request for an appeal,
     together with all documents, materials, or other evidence which claimant
     believes supports his or her claim for benefits should be addressed to the
     Claims Administrator, who will be responsible for submitting the appeal for
     review to the Claims Appeal Administrator.

     

 9.  The Appeal Process. The Claims Administrator will submit the appeal to the
     Claims Appeal Administrator for review of the denial or partial denial of
     the claim. Within 60 days after the receipt of claimant's appeal, the
     claimant will be notified of the final decision of the Claims Appeal
     Administrator, unless, in the Claims Appeal Administrator's sole
     discretion, circumstances require an extension of this period for up to an
     additional 60 days. If such an extension is required, the Claims Appeal
     Administrator shall notify claimant of this extension in writing before the
     expiration of the initial 60-day period. During the appeal, the Claims
     Appeal Administrator, in its sole discretion, reserves the right to request
     specific information from the claimant, and reserves the right to have the
     claimant examined or tested by person(s) employed or compensated by the
     Program. The final decision of the Claims Appeal Administrator shall set
     forth in writing the facts and Program provisions upon which the decision
     is based. All decisions of the Claims Appeal Administrator are final and
     binding on Outside Directors, their beneficiaries, or other claimants.

     

 10. Judicial Proceedings for Benefits. No claimant may file suit in court to
     obtain benefits under the Program without first completely exhausting all
     stages of this claims review process. In any event, no legal action seeking
     Program benefits may be commenced or maintained against the Program more
     than ninety (90) days after the Claims Appeal Administrator's decision on
     appeal.

ARTICLE V

PROCEDURES

 1. Written Notification. Upon Separation of an Entergy Corporation Board
    member, the Secretary of the Entergy Corporation Board will provide written
    notification of the director's official retirement date and any other
    pertinent information to the Administrator.

    

 2. Amendment or Termination. Except as otherwise provided herein, and subject
    to the requirements of Code section 409A, this Program shall be subject to
    amendment or termination by a majority vote of the Entergy Corporation Board
    at any time. Any such amendment or termination shall be binding on all
    eligible Separated directors and active directors alike regardless of their
    status, provided, however, that no such amendment or termination shall
    affect an eligible Separated Outside Director's rights to any and all
    recognition awards or benefits accrued prior to the effective date of any
    such amendment or termination. Notwithstanding the foregoing, unless
    specifically provided, no amendment shall "materially modify" benefits under
    the Program, within the meaning of section 409A of the Code, that become
    earned and vested on or before December 31, 2004.

    

 3. Maximum Age. Outside directors cannot stand for re-election to the Entergy
    Corporation Board after their 72nd birthday.

    

 4. Program Summary. A summary of the Entergy Corporation Service Recognition
    Program shall be attached to this Program as Attachment 1.

>  5. Section 409A. The Program is intended to comply with the applicable
>     requirements of Section 409A of the Code and the regulations thereunder,
>     and shall be administered in accordance with Section 409A and the
>     regulations thereunder to the extent Section 409A and the regulations
>     thereunder apply to the Program. To the extent that any provision of the
>     Program would cause a conflict with the requirements of Section 409A and
>     the regulations thereunder, or would cause the administration of the
>     Program to fail to satisfy such requirements, such provision shall be
>     deemed null and void to the extent permitted by applicable law.

 

ATTACHMENT 1 TO ENTERGY CORPORATION SERVICE
RECOGNITION PROGRAM FOR NON-EMPLOYEE OUTSIDE DIRECTORS
 


 ELIGIBILITY


 5 YEARS SERVED ON ENTERGY CORPORATION BOARD
 (but including service on a Subsidiary Board prior to serving as an
 Outside Director on the Entergy Corporation Board)
 


 ANNUAL BENEFIT


 800 EQUITY UNITS PER YEAR OF SERVICE ON THE
 ENTERGY CORPORATION BOARD (INCLUDING PRIOR
 YEARS OF SERVICE ON A SUBSIDIARY BOARD) PAID
 OVER NO LESS THAN 5 YEARS. CUMULATIVE EQUITY
 UNITS SHALL NOT EXCEED 8,000 EQUITY UNITS.
 


 MAXIMUM AGE


 AGE 72
 


 AT DEATH


 SURVIVOR'S BENEFITS IF ELIGIBLE DIRECTOR DIES
 WHILE IN ACTIVE SERVICE ON THE ENTERGY
 CORPORATION BOARD; SURVIVOR'S BENEFITS ALSO
 AVAILABLE IF ELIGIBLE DIRECTOR DIES AFTER
 SEPARATION, BUT BEFORE FINAL DISTRIBUTION
 


 TREATMENT OF
 PREVIOUSLY
 SEPARATED
 DIRECTORS
 


 BENEFIT IN EFFECT PRIOR TO EFFECTIVE DATE WILL
 CONTINUE TO BE PROVIDED

This Attachment 1 is provided merely as a summary of the benefits under the
Program and does not represent a binding description of such benefits. For a
full description of the benefits available under the Program, please refer to
the Program document. If there is any conflict between this summary and the
Program document, the Program document shall control.